        Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

DONNA L. SEITZ,

      Plaintiff,
                                                  Civil Action No. _____________
v.
                                                  JURY TRIAL DEMANDED
SWIFT TRANSPORTATION CO. OF
ARIZONA, LLC; RED ROCK RISK
RETENTION GROUP, INC.; TARGET
CORPORATION;   and    THOMAS
BENSON,

      Defendants.

                        COMPLAINT FOR DAMAGES

      COMES NOW Plaintiff in the above-styled action and hereby files this

Complaint, demanding a jury trial and showing this Honorable Court as follows:

                    PARTIES AND SERVICE OF PROCESS

      1.     Plaintiff Donna Seitz is a resident of the State of Georgia.

      2.     Defendant Swift Transportation Co. of Arizona, LLC (“Swift

Transportation”) is a limited liability company organized under the laws of

Arizona. Swift Transportation’s principal place of business is 2200 South 75th

Avenue, Phoenix, Arizona 85043. Swift Transportation maintains a registered

agent for service of process in this State at Corporate Creations Network Inc., 2985
        Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 2 of 13




Cordy Parkway, 1st Floor, Marietta Georgia, 30006. Swift Transportation is

engaged in business as an interstate motor carrier transporting goods for

compensation and does business in Georgia, including in and through Henry

County, Georgia. Swift Transportation may be served with process through its

registered agent for service in Georgia.

      3.     Defendant Red Rock Risk Retention Group, Inc. (“Red Rock”) is a

domestic profit corporation whose principal place of business is 2555 East

Camelback Road Suite 700, Phoenix, Arizona 85016. At all relevant times, Red

Rock was the insurance carrier that issued an insurance policy to Swift

Transportation that was in effect on December 2, 2018 and covers in whole or in

part the damages sustained by Plaintiff. Red Rock may be served with process

through its statutory registered agent, National Registered Agents at 3800 North

Central Avenue Suite 460, Phoenix, Arizona 85012.

      4.     Defendant Target Corporation (“Target”) is corporation organized

under the laws of Minnesota. Target’s principal place of business is 1000 Nicollet

Mall, Minneapolis, Minnesota 55403. Target maintains a registered agent for

service of process in this State at C T Corporate System, 289 South Culver Street,

Lawrenceville, Georgia 30046. Target owns the trailer involved in the subject

wreck, and Target has extensive contacts with the forum. Target may be served


                                           -2-
        Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 3 of 13




with process through its registered agent for service in Georgia.

      5.     Defendant Thomas Benson is a commercial truck driver over the age

of majority who resides in Florida. Benson’s last known residence address is 706

Northwest Ridgewood Avenue, Lake City, Florida 32055. At all relevant times,

Benson was an agent of Swift Transportation and was driving the tractor-trailer

involved in the subject wreck. He may be served with process at his last known

address or wherever law allows.

                         JURISDICTION AND VENUE

      6.     This Court has subject-matter jurisdiction here under 28 U.S.C.

§ 1332 because the parties are diverse and the amount in controversy exceeds

$75,000 exclusive of interest and costs. This Court has supplemental jurisdiction

over state- and common-law claims under 28 U.S.C. § 1367.

      7.     Venue is proper in the Atlanta Division of the Northern District of

Georgia, Atlanta Division under 28 U.S.C. § 1391(b)(2) because a substantial part

of the events giving rise to Plaintiff’s claims occurred in Henry County, Georgia,

which is in this Division.

      8.     The Court has personal jurisdiction over the Defendants because they

do business in Georgia, have committed a tort in whole or in part in Georgia, have

substantial and continuing contact with Georgia, and derive substantial revenue


                                         -3-
        Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 4 of 13




from goods used and consumed in Georgia.

                          FACTUAL ALLEGATIONS

      9.     The Wreck. At about 6:00 a.m. on December 2, 2018, Benson was

driving a tractor-trailer well below the posted minimum speed and had crested a

hill—slightly south of Hudson Bridge Road on I-75 South in Henry County,

Georgia—when Seitz, driving prudently and within the posted speed limits, came

over the hill in her sedan and collided with Benson (“the wreck”).

      10.    Benson, Swift Transportation, Red Rock, and Target. At all

relevant times, Benson was Swift Transportation’s agent, employee, or both, was

operating in the course and scope of his agency relationship or employment with

Swift Transportation, and was acting in furtherance of Swift Transportation’s

business. When the wreck occurred, Red Rock insured Swift Transportation and

thus Benson through insurance policy number RRG13681818. Target owned the

trailer Benson was pulling.

      11.    Mechanical Issues, Benson’s Dangerously Slow Driving. Before the

wreck, Benson had been having mechanical issues with his tractor-trailer. So he

had been driving the tractor-trailer below the posted minimum safe speed on the

interstate. A police officer stated that he had seen Benson driving 10 miles per hour

on the interstate approximately thirty minutes before the wreck.


                                         -4-
            Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 5 of 13




       12.      Rather than exit the interstate or pull over to address the mechanical

issues, Benson continued to drive the tractor-trailer well below the posted

minimum speed on the interstate. In fact, he drove past the exit ramp at Hudson

Bridge Road.

       13.      Seitz drove her sedan past the exit ramp at Hudson Bridge Road in a

safe and prudent manner. At all relevant times, Seitz exercised ordinary care and

was not negligent in any way.

       14.      Because Benson was driving too slowly and had just driven over a

hill, as Seitz approached Benson, she could not brake in time, and she collided with

the back of Benson’s tractor-trailer. Seitz’s sedan lodged under the tractor-trailer

and Bension dragged her some 70 feet down the interstate.

       15.      Defendants’ negligence actually and proximately caused the the wreck

and Seitz’s damages.

       16.      The wreck was foreseeable to Defendants and could have been

avoided had Defendants acted in a safe and prudent manner as required by law and

in accordance with the standards required of professional truck drivers and motor

carriers.

       17.      Damages. Before and during the wreck, Seitz was freightened,

shocked, and terrified. She also suffered excruciating physical pain. Then she lost


                                           -5-
        Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 6 of 13




consciousness. She was transported by ambulance to the hospital where she was

admitted and treated.

      18.     Seitz suffered multiple serious injuries including but not limited to

blunt trauma to the head with a large laceration of the scalp, multiple punctures

from glass, and multiple contusions to her chest and abdomen.

      19.     As a direct and proximate result of the Defendants’ tortious conduct,

Seitz suffered and continues to suffer serious and painful injuries, both physical

and mental.

      20.     Because of the collision, Seitz incurred past medical expenses and

will incur future medical expenses, and her physical and mental health and quality

of life have been significantly and likely permanently altered.

      21.     Seitz is entitled to damages due to pain and suffering, lost wages, lost

future earning capacity, and all damages allowed under Georgia law in an amount

to be determined by a jury.

                              CAUSES OF ACTION

                          Count I—Benson’s Negligence

      22.     Plaintiff incorporates the paragraphs above verbatim here.

      23.     Benson had a duty to operate his commercial vehicle in a safe and

prudent manner in accordance with his training as a professional driver and so as


                                         -6-
        Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 7 of 13




not to endanger the lives and welfare of Seitz and the motoring public. This duty

included operating his commercial vehicle at a reasonable and prudent speed in

accordance with the conditions of the roadway and all traffic laws and regulations.

      24.    As a professional truck driver, Benson also had a duty follow to the

Federal Motor Carrier Safety Regulations and the industry and corporate standards

on them, including the required skills and knowledge set forth in 49 C.F.R. §§

383.111 and 383.113 and the mandates of §§ 390–395.

      25.    Benson breached those duties and is liable for his tortious acts and

omissions, which include ordinary negligence and negligence per se. As for

negligence per se, Benson also violated at least four state traffic laws by—

             •   failing to operate his vehicle with due care (O.C.G.A. § 40-6-

                 241); and

             •   driving a vehicle in reckless disregard of the safety of persons or

                 property (O.C.G.A. § 40-6-390);

             •   driving a vehicle at such a slow speed as to impede the normal

                 and reasonable movement of traffic (O.C.G.A. § 40-6-184(a)(1));

             •   driving a vehicle that is not in safe mechanical condition

                 (O.C.G.A. § 40-8-7).

      26.    Those statutes are intended to protect motorists such as Seitz from the


                                         -7-
        Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 8 of 13




kind of harm she suffered. The violation of those statutes shows an entire want of

care under O.C.G.A. § 51-12-5.1 that raises the presumption of conscious

indifference to the consequences and entitles Seitz to an award of punitive

damages.

      27.    As a direct and proximate result of Defendants’ tortious conduct, Seitz

suffered and continues to suffer damages.

     Count II—Swift Transporation’s Vicarious Liability and Negligence

      28.    Plaintiff incorporates the paragraphs above verbatim here.

      29.    When the wreck occurred, Benson was under dispatch for Swift

Transportation, an interstate motor carrier, and pursuant to state and federal law,

Swift Transportation is liable for Benson’s torts.

      30.    Swift Transportation is vicariously liable for the tortious acts and

omissions of its agents, employees, members, representatives, servants, or

contractors under O.C.G.A §§ 51-2-2, 51-2-5, 14-11-301, and other applicable law.

These acts and omissions include Benson’s acts and omissions described above.

      31.    In addition to the duties of care that Swift Transportation breached

vicariously via Benson, Swift Transportation negligently selected, hired, trained,

supervised, retained, or entrusted Benson as a commercial motor vehicle driver.

      32.    Swift Transportation also failed to properly inspect, maintain, service,


                                         -8-
        Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 9 of 13




or repair the tractor Benson was driving and the trailer he was pulling, which

violates state and federal law, including 49 C.F.R. §§ 396.3 and 396.7. Those

statutes are intended to protect motorists such as Seitz from the kind of harm she

suffered.

      33.   The violation of those statutes shows an entire want of care under

O.C.G.A. § 51-12-5.1 that raises the presumption of conscious indifference to the

consequences and entitles Seitz to an award of punitive damages.

      34.   As a direct and proximate result of Defendants’ tortious conduct, Seitz

suffered and continues to suffer damages.

                        Count III—Target’s Negligence

      35.   Plaintiff incorporates the paragraphs above verbatim here.

      36.   When the wreck occurred, Benson was towing a trailer that Target

owned. That trailer constitutes a commercial motor vehicle under the Federal

Motor Carrier Safety Regulations.

      37.   Target owed a duty to motorists such as Seitz to use its property in a

reasonable manner with the due care, skill, and expertise as would an ordinary

person so as to not cause foreseeable and unreasonable risks of harm to others.

      38.   Target is responsible for hiring, selecting, retaining, training, and

supervising contractors and sub-contractors—including Swift Transportation and


                                        -9-
       Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 10 of 13




Benson—to assure the proper execution of their duties as tractor-trailer drivers.

      39.    Target also allowed Benson to tow its trailer without properly vetting

Benson, the tractor, or Swift Transportation.

      40.    Target was at all times responsible for its trailer. On information and

belief, it could have prevented the trailer from leaving the distribution center

before the wreck.

      41.    The tractor, the trailer, or both were not road worthy and were

improperly and inadequately maintained in violation of state and federal law,

including 49 C.F.R. §§ 396.3 and 396.7. Target was thus negligent per se.

      42.    Target breached the duties it owed to Seitz under state and federal law

(including Federal Motors Carrier Safety Regulations) and as a direct and

proximate result caused her damages.

      43.    The violation of those statutes shows an entire want of care under

O.C.G.A. § 51-12-5.1 that raises the presumption of conscious indifference to the

consequences and entitles Seitz to an award of punitive damages.

      44.    As a direct and proximate result of Defendants’ tortious conduct, Seitz

suffered and continues to suffer damages.

   Count IV—Red Rock’s Liablity Under Georgia’s Direct-Action Statute

      45.    Plaintiff incorporates the paragraphs above verbatim here.


                                        -10-
       Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 11 of 13




      46.   Red Rock is the liability insurance carrier who issued a coverage

policy for Swift Transportation for the policy period within which the wreck

occurred.

      47.   Benson was a covered employee of Swift Transportation and was

driving the commercial vehicle owned by Swift Transportation within the course

and scope of his employment or agent responsibilities while it was covered by the

liability insurance issued by Red Rock.

      48.   Red Rock and Swift Transportation are subject to the filing

requirements of O.C.G.A. § 40-1-112 and O.C.G.A. § 40-2-140.

      49.   Accordingly, Red Rock is responsible for any judgment rendered

against Swift Transportation or Benson under Georgia’s direct-action statute,

O.C.G.A. § 46-7-12.

     Count V—Attorney’s Fees and Expenses Under O.C.G.A. § 13-6-11

      50.   Plaintiff incorporates the paragraphs above verbatim here.

      51.   Defendants have acted in bad faith, have been stubbornly litigious,

and have caused Plaintiff unnecessary trouble and expense.

      52.   Plaintiff is therefore entitled to attorney’s fees and litigation expenses

under O.C.G.A. § 13-6-11 and other applicable law.




                                          -11-
       Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 12 of 13




                           PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays:

     (a)   That summons issue requiring the Defendants to appear as provided

           by law to answer this Complaint for Damages;

     (b)   That service be had on the Defendants as provided by law;

     (c)   That Plaintiff have and recover compensatory and punitive damages,

           including under O.C.G.A. § 51-12-5.1;

     (d)   That all attorney’s fees, expenses, and costs be cast against the

           Defendants, including under O.C.G.A. § 13-6-11; and

     (e)   For such other and further relief as the Court deems just and proper.


     Dated: August 18, 2020                  Respectfully submitted,


                                             CHEELEY LAW GROUP, LLC

                                             /s/ Robert D. Cheeley
                                             Robert D. Cheeley
                                             Georgia Bar No. 122727
                                             Julia A. Merritt
                                             Georgia Bar No. 159038

2500 Old Milton Parkway, Suite 200
Atlanta, Georgia 30009
T: (770) 814-8-7001
F: (678) 559-0273
bob@cheeleylawgroup.com
julia@cheeleylawgroup.com

                                      -12-
      Case 1:20-cv-03423-MLB Document 1 Filed 08/18/20 Page 13 of 13




                                          KENNETH S. NUGENT, P.C.

                                          /s/ Ryan M. Horn
                                          Ryan M. Horn
                                          Georgia Bar No. 794788
                                          Jan P. Cohen
                                          Georgia Bar No.174337

4227 Pleasant Hill Road
Building 11, Suite 300
Duluth, GA 30096
T: (770) 495-6688
F: (770) 495-6787
rhorn@attorneykennugent.com
jcohen@attorneykennugent.com

                                          Attorneys for Plaintiffs




                                   -13-
